Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

MARTIN COWEN, ALLEN
BUCKLEY, AARON GILMER, JOHN
MONDS, and the LIBERTARIAN
PARTY OF GEORGIA, INC., a

Georgia nonprofit corporation, CASE NO.: 1:17cv04660-LMM

Plaintiffs,
V.

BRIAN KEMP, Georgia Secretary of
State,

* *  * # KF XH HF HF F KH ¥

Defendant.

 

DEFENDANT’S RESPONSES TO PLAINTIFFS’
SECOND INTERROGATORIES

COMES NOW Defendant, through counsel, and hereby states his Objections
and Responses to Plaintiffs’ Second Set of Interrogatories.

A. These responses are based upon, and therefore limited by, records and
information in existence, presently recollected, and thus far discovered in the
course of preparing these responses. Defendant reserves the right to make changes
to these responses if it appears at any time that inadvertent errors or omissions

have been made or additional or more accurate information has become available.

Plaintiff's SJ
Exhibit

031

 
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 2 of 8

B. No incidental or implied admissions of fact by the Defendant are
made by the responses indicated below. The fact that Defendant has produced any
document in response to any interrogatory herein may not be taken as an admission
that Defendant accepts or admits the existence of any fact set forth or assumed by
such document, or that the document constitutes admissible evidence. Defendant’s
response to any request is not intended to, nor shall it be considered, as a waiver by
Defendant of any objections to any request made by Plaintiffs.

C. These responses are based upon the ordinary meaning of words used
in the requests.

D. — The information supplied in these responses is based upon the
knowledge, information, and belief of Defendant, and includes knowledge of his
attorneys. The word usage and sentence structure may be that of the attorney
assisting in the preparation of the responses and thus does not necessarily purport
to be precise language of Defendant.

E. Defendant objects to Plaintiffs’ definition of “you” to include
Defendant’s attorneys, as an invasion of the attorney work product and the attorney

client privilege.
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 3 of 8

OBJECTIONS AND RESPONSES
7. Please identify the number of active voters as of the 2018 general election
and the number of valid signatures required for an independent or
political-body candidate to appear on the 2020 general election ballot in
each congressional district.
Response:

The calculations needed to determine the precise number of active voters
and petition signatures needed per congressional district for the 2020 general
election are not yet available. However, the attached Exhibit 1 is a good faith
estimate of the projected number of active voters and signature requirements per

congressional district.
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 4 of 8

VERIFICATION

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
foregoing DEFENDANT’S RESPONSES TO PLAINTIFFS’ SECOND

INTERROGATORIES are true and correct to the best of my knowledge.

 

Brad Raffensperger
Secretary of State
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 5 of 8

Respectfully submitted,

CHRISTOPHER M. CARR
Attorney General 112505

ANNETTE M. COWART 191199
Deputy Attorney General

RUSSELL D. WILLARD 760280
Senior Assistant Attorney General

/s/Cristina M. Correia

CRISTINA M. CORREIA 188620
Senior Assistant Attorney General

40 Capitol Square SW

Atlanta, GA 30334
ccorreia@law.ga.gov

404-656-7063

 

Attorneys for Defendant
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 6 of 8

CERTIFICATE OF SERVICE
I hereby certify that on February 25, 2019, I e-mailed the foregoing
Responses to Plaintiffs’ Second Set of Interrogatories to Plaintiffs, addressed to:

Bryan L. Sells

The Law Office of Bryan L. Sells, LLC
P.O. Box 5493

Atlanta, GA 31107-0493
bryan@bryansellslaw.com

This 25th day of February, 2019.

/s/Cristina M. Correia
Cristina M. Correia
Ga. Bar No. 188620

 
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 7 of 8

EXHIBIT 1
Case 1:17-cv-04660-LMM Document 69-34 Filed 06/05/19 Page 8 of 8

Projected 2020 Georgia Congressional Representative Signature Requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Congressional District | Registered Voters as of 2020 Signatures Required
November 6, 2018
1 447,321 22,366
2 397,565 19,878
3 474,044 23,702
4 485,112 24,255
5 530,774 26,538
6 479,056 23,952
7 469,959 23,497
8 414,387 20,719
9 459,485 22,974
10 472,606 23,630
11 499,459 24,972
iz 418,996 20,949
13 490,064 24,503
14 395,560 19,778

 

 

 

 

 
